DETAILED ACTION
The present Office action is in response to the Response to Election/Restriction Requirement filed on 15 FEBRUARY 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 05/27/2021 and 09/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the Examiner.

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 15 FEBRUARY 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tech G. et al., “MV-HEVC Draft Text 8” (hereinafter “Tech”) in view of U.S. Publication No. 2017/0134742 A1 (hereinafter “Deshpande”).
Regarding claim 8, Tech discloses an apparatus (p. 5, “decoders”) configured to decode video data (p. 4, Section 8, Decoding process), the apparatus comprising:
a memory configured to store one or more layers of video data (p. 26, Section C.3.1 describes decoded picture buffer (DPB) for storing layers and describes access unit management); and

receive an indication of an output layer set mode, wherein the output layer set mode specifies layer IDs of layers to be output (p. 85, ¶2, “alt_output_layer_flag[i] equals to 1 specifies that an alternative output layer may be used for the output layer in the i-th OLS. alt_output_layer_flag[ i ] equal to 1 specifies that an alternative output layer may be used for the output layer in the i-th OLS”); 
receive one or more layers of video data, wherein the received one or more layers are less than all of the layers specified by the output layer set mode (p. 5, definition of alt_output_layer_flag[i], particularly ¶3, “When AltOptLayerFlag[olsIdx] is equal to 1 and a picture at the output layer of the OLS with index olsIdx is not present in an access unit or has PicOutputFlag equal to 0, a picture with highest nuh_layer_id among those pictures of the access unit for which PicOutputFlag is equal to 1 and which has nuh_layer_id value among the nuh_layer_id values of the direct and indirect reference layers of the output layer is output”); and 
output at least one layer of the received one or more layers according to the output layer set mode based on the specified layers to be output and the received one or more layers (p. 85, definition of alt_output_layer_flag[i], particularly ¶3, “a picture with highest nuh_layer_id among those pictures of the access unit for which PicOutputFlag is equal to 1 and which has nuh_layer_id value among the nuh_layer_id values of the direct and indirect reference layers of the output layer is output”).
Tech fails to expressly disclose one or more processors implemented in circuitry and in communication with the memory.
However, Deshpande teaches one or more processors implemented in circuitry and in communication with the memory ([0136], ll. 1-11, “The receiving electronic device 902 includes a processor 917 that controls operation of the electronic device 902. The processor 917 may also be referred to as a CPU. Memory 911, which may include both read-only memory (ROM), random access memory (RAM) or any type of device that may store information, provides instructions 913a (e.g., executable instructions) and data 915a to the processor 917. A portion of the memory 911 may also 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have used a processor coupled with memory, as taught by Deshpande ([0136]), in Tech’s invention. One would have been motivated to modify Tech’s invention, by incorporating Deshpande’s invention, to ensure a structural apparatus that can effectively be used to decompress video data for a consumer with rapid playback and efficient representation of high-quality digital media ([0002-0005]).
Examiner’s Note: Tech is a technical document primarily defining syntax elements and therefore there are no “active” steps (i.e., “receiving” or “outputting”); however, the combination with Deshpande’s invention provides the incorporation into an apparatus with the described method for illustration Tech’s invention actively implemented. For this reason, the 35 U.S.C. § 103 rejection is relied upon for each of the claims, including the method claims.
Regarding claim 9, Tech and Deshpande disclose all of the limitations of claim 8, as outlined above. Additionally, Tech discloses wherein to receive the one or more layers of video data, the one or more processors are further configured to: receive the one or more layers of video data in video coding layer (VCL) network abstraction layer (NAL) units, wherein the received one or more layers are less than all of the layers specified by the output layer set mode 
Regarding claim 10, Tech and Deshpande disclose all of the limitations of claim 8, as outlined above. Additionally, Tech discloses wherein to receive the one or more layers of video data, the one or more processors are further configured to receive the one or more layers of video data in an access unit, and wherein to output the at least one layer of the received one or more layers, the one or more processors are further configured to outupt the at least one layer of the received one or more layers according to the output layer set mode based on the specified layers to be output and the received one or more layers in the access unit (p. 85, “When AltOptLayerFlag[olsIdx] is equal to 1 and a picture at the output layer of the OLS with index olsIdx is not present in an access unit or has PicOutputFlag equal to 0 a picture with highest nuh_layer_id among those pictures of the access unit for which PicOoutFlag is equal to 1 and which has nuh_layer_id value among the nuh_layer_id values of the direct and indirect reference layers of the output layer is output;” p. 80, “layer_id_in_nuh[i] specifies the value of the nuh_layer_id syntax element in VCL NAL units of the i-th layer”).
Regarding claim 11, Tech and Deshpande disclose all of the limitations of claim 10, as outlined above. Additionally, Tech discloses wherein the output layer set mode specifies the highest layer of the specified layer IDs is to be output, and wherein to output the at least one layer of the received one or more layers, the one or more processors are further configured to output the layer having the highest layer ID that has been actually received in the access unit (p. 84, “default_output_layer_idc specifies the derivation of the output layers for the OLSs with index in the range of 1 to vps_num_layer_sets_minus1, inclusive. default_output_layer_idc equal to 0 specifies that all layers in each of the OLSs with index in the range of 1 to 
Regarding claim 12, Tech and Deshpande disclose all of the limitations of claim 10, as outlined above. Additionally, Tech discloses wherein the output layer set mode specifies that all layers of the specified layer IDs are to be output, and wherein to output the at least one layer of the received one or more layers, the one or more processors are further configured to output all layers that have been actually received in the access unit (p. 84, “default_output_layer_idc specifies the derivation of the output layers for the OLSs with index in the range of 1 to vps_num_layer_sets_minus1, inclusive. default_output_layer_idc equal to 0 specifies that all layers in each of the OLSs with index in the range of 1 to vps_num_layer_sets_minus1, inclusive, are output layers of their respective OLSs. default_output_layer_idc equal to 1 specifies that only the layer with the highest value of nuh_layer_id such that nuh_layer_id equal to nuhLayerIdA and AuxId[ nuhLayerIdA ] equal to 0 in each of the OLSs with index in the range of 1 to vps_num_layer_sets_minus1, inclusive, is an output layer of its OLS;” p. 85, “When 
Regarding claim 13, Tech and Deshpande disclose all of the limitations of claim 8, as outlined above. Additionally, Tech discloses wherein the one or more processors are further configured to: set a picture output flag to zero in the case that a layer id of a current picture is not equal to a layer index specified in the output layer set mode; and output the at least one layer of the one or more layers based on the picture output flag (p. 5, definition of alt_output_layer_flag[i], particularly ¶3, “When AltOptLayerFlag[olsIdx] is equal to 1 and a picture at the output layer of the OLS with index olsIdx is not present in an access unit or has PicOutputFlag equal to 0, a picture with highest nuh_layer_id among those pictures of the access unit for which PicOutputFlag is equal to 1 and which has nuh_layer_id value among the nuh_layer_id values of the direct and indirect reference layers of the output layer is output”).
Regarding claim 14, Tech and Deshpande disclose all of the limitations of claim 8, as outlined above. Additionally, Deshpande discloses further comprising: a display configured to display a picture that includes the output at least one layer of the one or more layers 
Regarding claim 1, the limitations are the same as those in claim 8; however, written in process form instead of machine form. Therefore, the same rationale of claim 8 applies to claim 1.
Regarding claim 2, the limitations are the same as those in claim 9; however, written in process form instead of machine form. Therefore, the same rationale of claim 9 applies to claim 2.
Regarding claim 3, the limitations are the same as those in claim 10; however, written in process form instead of machine form. Therefore, the same rationale of claim 10 applies to claim 3.
Regarding claim 4, the limitations are the same as those in claim 11; however, written in process form instead of machine form. Therefore, the same rationale of claim 11 applies to claim 4.
Regarding claim 5, the limitations are the same as those in claim 12; however, written in process form instead of machine form. Therefore, the same rationale of claim 12 applies to claim 5.
Regarding claim 6, the limitations are the same as those in claim 13; however, written in process form instead of machine form. Therefore, the same rationale of claim 13 applies to claim 6.
Regarding claim 7, the limitations are the same as those in claim 14; however, written in process form instead of machine form. Therefore, the same rationale of claim 14 applies to claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.